                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE

 DOYLE A. WHITLOCK,                                 )
                                                    )
                   Plaintiff,                       )
                                                    )
 v.                                                 )              No. 2:18-CV-19-RLJ-MCLC
                                                    )
 STATE OF TENNESSEE,                                )
                                                    )
                   Defendant.                       )


                                   MEMORANDUM OPINION


        This pro se prisoner’s civil rights action under 42 U.S.C. § 1983 is before the Court on the

postal return of court correspondence mailed to Plaintiff at the last address he provided to the Court

[Doc. 5]. The correspondence was returned to the Court by the postal authorities more than

fourteen days ago, with the face of the envelope marked, “Return to Sender and Not at This

Facility” [Id.].

        It appears that Plaintiff has failed to apprise the Court of his current address and, without

his correct and current address, neither the Court nor Defendant can communicate with him

regarding his case. In fact, Local Rule 83.13 not only requires pro se litigants, such as Plaintiff, to

file a written notice with the Clerk, but also requires written notice to be given to all parties, within

fourteen days of any change of address. See E.D. Tenn. L.R. 83.13.

        Accordingly, this action will be DISMISSED sua sponte for want of prosecution. See Fed.

R. Civ. P. 41(b); see also Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962) (recognizing court’s

authority to dismiss a case sua sponte for lack of prosecution); White v. City of Grand Rapids, 34

F. App’x 210, 211(6th Cir. 2002) (finding that a pro se prisoner’s complaint “was subject to
dismissal for want of prosecution because he failed to keep the district court apprised of his current

address”); Jourdan v. Jabe, 951 F.2d 108 (6th Cir. 1991).



               IT IS SO ORDERED.

                                                              ENTER:



                                                                      s/ Leon Jordan
                                                                United States District Judge




                                                  2
